Appeals from an order of the Supreme Court, Oneida County (John W. Grow, J.), entered November 27, 2007 in a medical malpractice action. The order denied the motions of defendants Marc A. Feiner, M.D., individually and as an agent, officer, and/or employee of Medical Arts OB-GYN, P.C., and Mapatunage A. Siriwardena, M.D. for partial summary judgment.
Now, upon reading and filing the stipulation to discontinue appeals signed by the attorneys for the parties on June 24 and 26, 2009,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present—Smith, J.P, Fahey, Peradotto, Garni and Gorski, JJ.